Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/967733, filed on 08/06/2020. Claims 1-12 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 918 915 to Mollenauer et al (henceforth referred to as Mollenauer).
Regarding claims 1-3 and 6-12, Mollenauer discloses an elevator car door apparatus (i.e. Fig. 1) comprising: 
a door frame (i.e. Fig. 1 and 2, ref. 6, 7, 8, 9) that is fixed to a car (i.e. Fig. 2, ref. 1) above a car doorway, that includes a frame vertical surface (i.e. Fig. 1 and 2, vertical surface of ref. 6 and 7), and that operates a car door (i.e. Fig. 1, ref. 13, 14); 
a door motor (i.e. Fig. 1, ref. 15) that includes: 
a rotating shaft that is perpendicular to the frame vertical surface; and 
a motor main body (i.e. Fig. 2, ref. 15) that rotates the rotating shaft, the door motor being supported on the door frame; 

a reduction pulley (i.e. Fig. 1, ref. 18) that is supported on the door frame; 
a first driving pulley (i.e. Fig. 1, ref. 20) that is supported on the door frame, the first driving pulley rotating together with the reduction pulley; 
a second driving pulley (i.e. Fig. 1, ref. 21) that is disposed on the door frame so as to be spaced apart from the first driving pulley in a width direction of the car doorway; 
a reduction belt (i.e. Fig. 1, ref. 17)that is wound around the motor pulley and the reduction pulley; and 
a driving belt (i.e. Fig. 1, ref. 22) that is wound around the first driving pulley and the second driving pulley, 
wherein the door motor, the reduction pulley, and the first driving pulley are supported on the door frame by means of a unit supporting member:
the unit supporting member includes a flat plate portion (i.e. Fig. 1, ref. 10) that is placed on the frame vertical surface; and 
the reduction pulley and the first driving pulley are rotatable around a fixed shaft that is fixed so as to be perpendicular to the plat plate portion (i.e. Fig. 2, ref. 19 is perpendicular to vertical portion of ref. 10). 
Wherein the motor pulley is disposed on a side of the motor main body (i.e. Fig. 2, ref. 15) near the flat plate portion (i.e. Fig. 2, motor pulley is on the right on the side of ref. 10); 
the reduction pulley is disposed on a side of the first driving pulley near the flat plate portion (i.e. Fig. 2, ref. 18 is closer to ref. 10 than ref. 20).

Wherein the first driving pulley overlaps with the motor main body when viewed parallel to the width direction of the car doorway (i.e. Fig. 2). 
Wherein a mounted position of the unit supporting member is adjustable in the width direction (i.e. via Fig. 3, ref. 35, 36) of the car doorway relative to the door frame; and 
a mounted position of the door motor is adjustable in the width direction (i.e. via Fig. 3, ref. 37) of the car doorway relative to the unit supporting member independently from the adjustment of the mounted position of the unit supporting member relative to the door frame. 
Wherein the door motor is mounted to the unit supporting member by means of a motor supporting member (i.e. Fig. 2, ref. 16); 
the motor supporting member is placed on a motor reference surface (i.e. Fig. 2, horizontal surface of ref. 16), the motor reference surface being a surface on an opposite of the flat plate portion from the frame vertical surface; and 
the mounted position of the motor supporting member is adjustable in the width direction (i.e. via Fig. 3, ref. 37) relative to the unit supporting member, the mounted position of the door motor thereby being adjustable in the width direction of the car doorway relative to the unit supporting member. 
Wherein a reduction belt tensioner (i.e. Fig. 1, not shown but the fasteners that go into ref. 35, 36 in Fig. 3) that adjusts tension in the reduction belt is disposed between the motor supporting member and the unit supporting member. 

the reduction belt tensioner is disposed between the unit supporting member and the protruding portion; and 
a driving belt tensioner (i.e. Fig. 1, ref. 12) that adjusts tension in the driving belt is disposed between the protruding portion and the door frame. 
Wherein a driving belt tensioner (i.e. Fig. 1, ref. 12) that adjusts tension in the driving belt is disposed between the unit supporting member and the door frame. 

Allowable Subject Matter
Claim 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 0 182142 to Haas teaches an adjustable tensioner for a door drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654